Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 06/10/2021, which are in response to USPTO Office Action mailed 03/11/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: element 100 and step 210. Paragraph 0043 references element 100 but element 100 does not appear in any of the drawings. Paragraph 0048 references step 210 but step 210 does not appear in any of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites predicting an expected engine deterioration of the first actual engine based on the expected operating parameters and the actual operating parameters of the first actual aircraft engine by applying the first fused data set to a forecasting model, wherein the forecasting model is a recurrent neural network based algorithm, and the recurrent neural network based algorithm is trained via a plurality of second fused data sets corresponding to actual aircraft engines. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, cover performance of the limitations of the mind, but for the recitation of “recurrent neural network based algorithm”. That is, other than reciting “recurrent neural network based algorithm”, nothing in the claim elements preclude the steps from being performed in the mind. For example, an aircraft engine mechanic can predict engine deterioration in their mind based on their knowledge of operating parameters and the actual operating parameters of the aircraft engine. Thus, this claim recites a mental process.
This judicial exception is not integrated into a practical application. The claim recites the additional element of creating a first fused data set corresponding to a first actual aircraft engine, the first fused data set including at least one as manufactured parameter of the actual aircraft engine, expected operating parameters of the first actual aircraft engine, and actual operating parameters of the actual aircraft engine, the actual operating parameters of the actual aircraft engine including internal aircraft sensor data, and external flight tracking data, and a recurrent neural network based algorithm. The creating a data set step is merely data gathering and is therefore insignificant extra-solution activity. The recurrent neural network based algorithm is generally “applied” to a data set since it is merely implementing an abstract idea on a computer. Accordingly, even in combination the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The creating a data set step is mere data gathering, and thus is no more than insignificant extra-solution activity since the data gathering step is well-understood and conventional. See MPEP 2106.05(g) and see Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754 (consulting and updating an activity log; receiving or transmitting data over a network). The recurrent neural network based algorithm is a merely “applied” to a data set as merely implementing an abstract idea on a computer. Thus, the limitations do not provide an inventive concept.

Claims 2, 4-7, and 10 contain limitations that recite data gathering and thus are insignificant extra-solution activity. Thus, these claims contain ineligible subject matter.

Claim 3 recites updating a data set which is mere data gathering and therefore insignificant extra-solution activity. The claim also recites a recurrent neural network based algorithm with high generality that is merely “applied” to a data set as merely implementing an abstract idea on a computer. Thus, this claim contains ineligible subject matter.

Claim 8 contain limitations that are no more than the abstract idea recited in claim 1. The claim merely recites the forecasting model includes a correlation of at least two factors within the first fused data set, the correlation being indicative of rapid engine deterioration, which can all reasonably be performed in the human mind. Thus, this claims contains ineligible subject matter.

Claim 9 contain limitations that are no more than the abstract idea recited in claim 8. The claim merely recites each of the at least two factors is not independently indicative of rapid engine deterioration, which is a determination that can reasonably be performed in the human mind. Thus, the claim contains ineligible subject matter.

Claims 11, 13, and 14 contain limitations which merely “apply” the recurrent neural network based algorithm and the data sets. These limitations are described at a high level of generality and thus contain ineligible subject matter.

Claim 12 contain limitations that are no more than the abstract idea recited in claim 11. The claim merely recites the multi-dimensional matrix input includes a time-step dimension, a data set dimension, and an engine identifier dimension, which can be written by a person and determined reasonably by the human mind. Thus, this claim contains ineligible subject matter.

Claim 15 contains eligible subject matter due to its recitation of practical applications of the claimed invention.

Claim 16 contain limitations that are no more than the abstract idea recited in claim 1. The claim merely recites the forecast model comprises a plurality of regional models, with each regional model corresponding to a distinct region, which can be determined reasonably by the human mind. Thus, the claim contains ineligible subject matter.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites applying the first fused data set to a 
This judicial exception is not integrated into a practical application. The claim recites the additional elements of creating a first fused data set corresponding to a first actual aircraft engine, the first fused data set including at least one as manufactured parameter of the actual aircraft engine, expected operating parameters of the first actual aircraft engine, and actual operating parameters of the actual aircraft engine, the actual operating parameters of the actual aircraft engine including internal aircraft sensor data, and external flight tracking data. This is simply data gathering and thus is insignificant extra-solution activity. Accordingly, even in combination, the additional element does not integrate the abstract idea in a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition element of creating data set is mere data gathering and is a well understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g) and see Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754 (consulting and updating an activity log; receiving or transmitting data over a network). Thus, the limitation does not provide an inventive concept.

Claim 18 contain limitations that are no more than the abstract idea recited in claim 17. The claim merely recites determining a maintenance schedule for the aircraft based on the predicted life, which is a determination that can reasonably be performed in the human mind. Thus, the claim contains ineligible subject matter.

Claim 19 contain limitations that are no more than the abstract idea recited in claim 18. The claim merely recites the maintenance schedule includes at least one on-wing maintenance, which is a determination that can reasonably be performed in the human mind. Thus, the claim contains ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schimert et al. (US 2010/0082267 A1, hereinafter referred to as Schimert), and further in view of Orhan et al. (US 2019/0354644 A1, hereinafter referred to as Orhan).

Regarding claim 1,
Schimert teaches a  method for forecasting aircraft engine deterioration comprising ([0022], a data driven method for predicting one or more operational states, such as wear degradation, part failure, or anomalies, of a mechanical system over time; this includes aircraft engines):
creating a first fused data set corresponding to a first actual aircraft engine ([0023], data is collected on the mechanical system (i.e. aircraft engine) and includes numerous technical parameters; [0024], the data is preprocessed to know when it was collected, where in the system the data is collected, etc. (i.e. the data is fused)), 
the first fused data set including at least one as manufactured parameter of the actual aircraft engine, expected operating parameters of the first actual aircraft engine, and actual operating parameters of the actual aircraft engine ([0023], the data collected for an aircraft engine can include exhaust gas temperature, Mach number, engine spool speeds, pressure altitude, total air temperature, calibrated air speed, oil pressure, oil quantity, sensor information, heater information, fuel flow, engine pressure ratio, flight mode, throttle lever angle, and other suitable data; this includes actual operational parameters of the aircraft engine; [0037], data includes aircraft environmental/operational data such as Mach number, and engine parametric data such as engine spool speeds, the results of legacy EGT normalization were also used as a baseline for comparison, the parameters for each airplane include calibrated air speed, Mach number, pressure altitude, total air temperature, time, EGT, engine pressure ratio, flight mode, oil pressure, oil quantity, oil temperature, pressure sensors, throttle lever angle, fuel flow, bleed actuator position, pack flow, and other various parameters (i.e. expected and actual parameters); [0038], the data provided by legacy or existing manufacturer (i.e. as-manufactured parameters) showed the life of the engine and normalized EGT values; [0024], the data is preprocessed to know when it was collected, where in the system the data is collected, etc. (i.e. the data is fused)), 
the actual operating parameters of the actual aircraft engine including internal aircraft sensor data, and external flight tracking data ([0023], the data collected for an aircraft engine can include exhaust gas temperature, Mach number, engine spool speeds, pressure altitude, total air temperature, calibrated air speed, oil pressure, oil quantity, sensor information, heater information, fuel flow, engine pressure ratio, flight mode, throttle lever angle, and other suitable data); and
predicting an expected engine deterioration of the first actual engine based on the expected operating parameters and the actual operating parameters of the first actual aircraft engine by applying the first fused data set to a forecasting model ([0027], the method uses an output model to predict what an observed response would have been and calculate the difference between the observed response and the predicted response to predict the operational states of the mechanical system; here the observed response is the mechanical system output (i.e. first fused data set) and the predicted response is data selected from the first fused data set applied to the prediction (i.e. forecasting) model), 
the algorithm is trained via a plurality of second fused data sets corresponding to actual aircraft engines ([0025], the training data (i.e. second fused data set) is selected from the mechanical system output (i.e. aircraft engine data); [0026], a model is fitted to the training data and predicts the mechanical system output; [0027], the model can be applied to data collected over the mechanical system’s life (i.e. algorithm training is done based on a plurality of data sets from the aircraft engine)).
However, Schimert does not explicitly teach the forecasting model is a recurrent neural network based algorithm.
Orhan teaches wherein the forecasting model is a recurrent neural network based algorithm ([0008], the prediction model uses a recurrent neural network (RNN) implemented as a long short-term memory (LSTM)).
Schimert and Orhan are analogous art to the claimed invention since they are from the similar field of forecasting aircraft engine performance and deterioration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the aircraft engine deterioration forecasting model of Schimert with the recurrent neural network of Orhan to create a forecasting model of aircraft engine deterioration that uses recurrent neural networks.
The motivation for modification would have been to create an aircraft engine deterioration forecasting model that is purely data driven (Orhan, [0032]) and decreases error in predictions while creating a more effective representation of the aircraft engine status (Orhan, [0099]). This also enables the model to learn the dynamic structure of the aircraft engine deterioration without a priori domain knowledge (Orhan, [0101]).

Regarding claim 2,
Schimert-Orhan teach the invention as described in claim 1. Schimert-Orhan further teach:
updating the expected engine deterioration of the first aircraft engine by modifying the first fused data set to incorporate at least one of an updated maintenance history and/or updated actual operating parameters (Schimert, [0027], the predictive model can be applied to data collected over the aircraft engine’s life to generate a predictive model of operational states such as wear, degradation, or anomalies; here the data set would be updated or modified to incorporate newer data or operational information to update the predictive model and expected engine deterioration).

Regarding claim 3,
Schimert-Orhan teach the invention as described in claim 2. Schimert-Orhan further teach:
updating the expected engine deterioration further includes applying the updated fused data set to the recurrent neural network based algorithm (Schimert, [0027], the predictive model can be applied to data collected over the aircraft engine’s life to generate a predictive model of operational states such as wear, degradation, or anomalies; here the data set would be updated or modified, and then applied to the predictive model to update the expected engine deterioration; Orhan, [0008], the prediction model uses a recurrent neural network (RNN) implemented as a long short-term memory (LSTM)).

Regarding claim 4,
Schimert-Orhan teach the invention as described in claim 1. Schimert-Orhan further teach:
creating the first fused data set comprising normalizing data in each of the actual operating parameters of the actual aircraft engine (Schimert, [0024], the collected data is preprocessed and turned into snapshots of data representative of the health of the aircraft engine; the preprocessing step determines when the data is collected, what parameters of the system are monitored, and how to reduce the amount of data to determine the results; here the data is preprocessed to be standardized in a consistent format (i.e. normalized)).

Regarding claim 5,
Schimert-Orhan teach the invention as described in claim 1. Schimert-Orhan further teach:
(Schimert, [0023], the data collected may include technical parameters including environmental and operational data; Orhan, [0107], data obtained from the aircraft sensors can include weather data collected by the avionics system; the weather data corresponds to the geographic location of the aircraft engine).

Regarding claim 6,
Schimert-Orhan teach the invention as described in claim 1. Schimert-Orhan further teach:
the external flight tracking data includes global position data (Schimert, [0023], the data collected may include technical parameters including environmental and operational data; Orhan, [0096], the inputs to the model can include GPS longitude and latitude data).

Regarding claim 7,
Schimert-Orhan teach the invention as described in claim 1. Schimert-Orhan further teach:
the external flight tracking data includes at least one environmental condition at one of a takeoff and a landing of the actual aircraft engine (Schimert, [0023], the data collected may include technical parameters including environmental and operational data, which can include exhaust gas temperature, Mach number, engine spool speeds, pressure altitude, total air temperature, calibrated air speed, oil pressure, oil quantity, sensor information, heater information, fuel flow, engine pressure ratio, flight mode, throttle lever angle, and other suitable data; [0024], data is taken during takeoff which is a stable engine operational point).

Regarding claim 8,
Schimert-Orhan teach the invention as described in claim 1. Schimert-Orhan further teach:
(Schimert, [0033], for aircraft engines, the method may model aircraft engine exhaust gas temperature as a function of environmental, flight, and engine parameters to generate the output data as a predictive model of engine wear; the forecasting model uses multiple factors to predict engine deterioration).

Regarding claim 9,
Schimert-Orhan teach the invention as described in claim 8. Schimert-Orhan further teach:
each of the at least two factors is not independently indicative of rapid engine deterioration (Schimert, [0030], the data collected is used to summarize operation of the aircraft engine; the large amounts of data are collected into snapshots of data representative of the health of the aircraft engine; here a plurality of data is needed to determine the health of the aircraft engine, therefore, the independent factors are not enough to indicate rapid engine deterioration since much more data information is required to justify that determination).

Regarding claim 10,
Schimert-Orhan teach the invention as described in claim 1. Schimert-Orhan further teach:
discarding at least one data set from the plurality of second fused data sets (Schimert, [0025], the training data (i.e. second fused data set) is selected from the mechanical system output (i.e. aircraft engine data); Orhan, [0091], the LSTM network includes an input gate, an output gate, and a forget gate, which are used to store, update, or forget information in cell states; here describes the ability to discard a data set due to the way an LSTM network functions), 
wherein the at least one discarded data set includes a rapid engine deterioration attributable to an independent known event (see Orhan, [0091] for discarding data sets; Schimert, [0023], the data collected may include technical parameters including environmental and operational data; [0027], the predictive model can be applied to data collected over the aircraft engine’s life to generate a predictive model of operational states such as wear, degradation, or anomalies; any discarded data set would include information about engine deterioration).

Regarding claim 11,
Schimert-Orhan teach the invention as described in claim 1. Schimert-Orhan further teach:
the recurrent neural network based algorithm includes a multi-dimensional matrix input passed through a plurality of hidden layers (Orhan, [0008], the prediction model uses a recurrent neural network (RNN) implemented as a long short-term memory (LSTM); Fig. 6, element 605 shows the multidimensional matrix of inputs that are passed through the neural network; [0095], the LSTM includes 3 layers with a plurality of nodes that the inputs are passed through; Fig. 6, elements 610, 620, and 630 are the layers the inputs are passed through).

Regarding claim 12,
Schimert-Orhan teach the invention as described in claim 11. Schimert-Orhan further teach:
the multi-dimensional matrix input includes (Orhan, Fig. 6, element 605 shows the multidimensional matrix of inputs that are passed through the neural network)
a time-step dimension (Schimert, [0024], the preprocessing step includes determining when (i.e. time step) during the operation of the system the data was collected; [0041], the algorithm includes a current time and previous time steps), 
a data set dimension (Schimert, [0024], preprocessing data creates data sets to be inputted to the forecasting model; Orhan, [0096], the inputs to the model consist of variables such as flap angle, GPS data, heading, airspeed, pressure altitude, engine fan speed, aircraft weight, air temperature, ground speed, runway, and aircraft model) and 
an engine identifier dimension (Orhan, [0096], aircraft model is included in the data inputs to the model; the aircraft model includes the engine identifier and any details pertaining to the aircraft engine).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schimert et al. (US 2010/0082267 A1, referred to as Schimert), and Orhan et al. (US 2019/0354644 A1, referred to as Orhan), and further in view of Vandike et al. (US 2018/0268288 A1, hereinafter referred to as Vandike).

Regarding claim 13,
Schimert-Orhan teach the invention as described in claim 1. Schimert-Orhan further teach:
the plurality of second fused data sets includes a first subset configured to train the recurrent neural network based algorithm (Schimert, [0025], the training data (i.e. second fused data set) is selected from the mechanical system output (i.e. aircraft engine data); [0026], a model is fitted to the training data and predicts the mechanical system output; here the training data includes a subset of data for training the algorithm; Orhan, [0008], the prediction model uses a recurrent neural network (RNN) implemented as a long short-term memory (LSTM)).
However, Schimert-Orhan do not explicitly teach a second subset of data configured to test the recurrent neural network based algorithm
Vandike teaches a second subset configured to test the recurrent neural network based algorithm (Vandike, [0049], once the machined-learned model is constructed from the training data, a validation data set can be used to validate the model to ensure the model will behave accurately even when presented with novel input data).
Schimert, Orhan, and Vandike are analogous art to the claimed invention since they are from the similar field of forecasting aircraft engine performance and deterioration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the training of the forecasting model of Schimert-Orhan with the validation data and testing step of Vandike to create a forecasting model of aircraft engine deterioration that trains and tests the model to ensure accuracy of the model.
The motivation for modification would have been to create an aircraft engine deterioration forecasting model that is trained and tested with aircraft data to create a more accurate model. This would ensure the model is effective for novel data sets that are inputted to the forecasting model (Vandike, [0049]).

Regarding claim 14,
Schimert-Orhan-Vandike teach the invention as described in claim 13. Schimert-Orhan-Vandike further teach:
the first subset includes 70 percent of the data sets within the plurality of second fused data sets (Schimert, [0025], the training data (i.e. second fused data set) is selected from the mechanical system output (i.e. aircraft engine data); [0026], a model is fitted to the training data and predicts the mechanical system output; here the training data includes a subset of data for training the algorithm). While Schimert-Orhan-Vandike do not explicitly recite 70 percent of the data is within the first subset, it would be obvious for one of ordinary skill in the art to try this specific percentage. There are a finite number of identified, predictable solutions, with reasonable expectations of success, so applying 70 percent of data within a first subset of training data would be obvious to try.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schimert et al. (US 2010/0082267 A1, referred to as Schimert), and Orhan et al. (US 2019/0354644 A1, referred to as Orhan), and further in view of Lax et al. (US 2019/0005826 A1, hereinafter referred to as Lax).

Regarding claim 15,
Schimert-Orhan teach the invention as described in claim 1. Schimert-Orhan further teach:
a forecast model (Schimert, [0022], a data driven method for predicting one or more operational states, such as wear degradation, part failure, or anomalies, of a mechanical system over time; this includes aircraft engines (i.e. a forecast model)).
However, Schimert-Orhan do not explicitly teach adjusting at least one of an aircraft route and an aircraft operating region based on an output of the forecast model. 
Lax teaches adjusting at least one of an aircraft route and an aircraft operating region based on an output of the forecast model (Lax, [0060], control parameters can be determined and flight trajectory (i.e. aircraft route) can be predicted and adjusted based on the model output information; [0051], the aircraft engine model can be dynamic and make determinations on-the-fly; the forecast model can adjust the route while the aircraft operates).
Schimert, Orhan, and Lax are analogous art to the claimed invention since they are from the similar field of forecasting aircraft engine performance and deterioration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the forecasting model of Schimert-Orhan with the aircraft route adjustment of Lax to create a forecasting model of aircraft engine deterioration that adjusts the aircraft route based on the model output.
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schimert et al. (US 2010/0082267 A1, referred to as Schimert), and Orhan et al. (US 2019/0354644 A1, referred to as Orhan), and further in view of Rix et al. (US 2020/0079532 A1, hereinafter referred to as Rix).

Regarding claim 16,
Schimert-Orhan teach the invention as described in claim 1. Schimert-Orhan further teach:
	a forecast model (Schimert, [0022], a data driven method for predicting one or more operational states, such as wear degradation, part failure, or anomalies, of a mechanical system over time; this includes aircraft engines (i.e. a forecast model)).
However, Schimert-Orhan do not explicitly teach the forecast model comprises a plurality of regional models, with each regional model corresponding to a distinct region.
Rix teaches the forecast model comprises a plurality of regional models, with each regional model corresponding to a distinct region ([0155], aircraft models based on contaminants are a function of spatial location and time; [0235], models are based off of respective contaminants over regions were aircraft were known to be affected; [0244], models give an overall risk for a flight when traversing a given region; regional models correspond to specific regions).
Schimert, Orhan, and Rix are analogous art to the claimed invention since they are from the similar field of forecasting aircraft engine performance and deterioration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the forecasting 
The motivation for modification would have been to create an aircraft engine deterioration forecasting model that includes regional models to optimize flight parameters to improve engine operations based on the location in which the aircraft is flying.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lax et al. (US 2019/0005826 A1, referred to as Lax), and further in view of Rix et al. (US 2020/0079532 A1, referred to as Rix) and Schimert et al. (US 2010/0082267 A1, referred to as Schimert).

Regarding claim 17,
Lax teaches a method for optimizing aircraft engine operations comprising ([0025], optimization methods including models are used to characterize and improve aircraft engine performance):
creating a first fused data set corresponding to a first actual aircraft engine, the first fused data set including actual operating parameters of the actual aircraft engine, the actual operating parameters of the actual aircraft engine including internal aircraft sensor data, and external flight tracking data ([0035], model inputs are data that characterize the aircraft engine, such as throttle position and the state of air entering the engine, as well as ambient conditions based on altitude, a Mach number, and a day temperature of the engine (i.e. actual operating parameters including aircraft sensor data and external flight tracking data); the model outputs can include processed sensor data; the data is fused by being used together in a model);
applying the first fused data set to a forecasting model including at least two sub-models ([0035], model inputs are data that characterize the aircraft engine (i.e. first fused data set); [0049], one or more secondary engine models are employed), 
([0036], models are based on weather conditions at different locations (i.e. regions) along a flight path; therefore each secondary or sub model would be based on region information and thus correspond to an operating region).
However, Lax does not explicitly teach implementing the aircraft engine in a region corresponding to the sub model having a best predicted life, and that the data set includes at least one as manufactured parameter of the actual aircraft engine, and expected operating parameters of the first actual aircraft engine, 
Rix teaches implementing the aircraft engine in a region corresponding to the sub model having a best predicted life ([0092], an aircraft engine having an engine health index or engine remaining useful life below what would be expected is allocated the more benign set of routes, and vice versa; aircraft engines are implemented in a region where they have a best predicted life).
Lax and Rix are analogous art to the claimed invention since they are from the similar field of forecasting aircraft engine performance and deterioration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optimization models of Lax with the implementation of aircraft engines in specific regions of Rix to have an aircraft engine optimization model that determines a region for an aircraft engine to fly that give the engine its best predicted life.
The motivation for modification would have been to create an aircraft engine optimization model that determines a region for an aircraft engine to fly to give the engine its best predicted life so as to increase overall engine cycles between shop visits, reduce maintenance costs, and reduce material resources from maintenance processes (Rix, [0220]).
	However, Lax-Rix do not explicitly teach the data set includes at least one as manufactured parameter of the actual aircraft engine, and expected operating parameters of the first actual aircraft engine.
([0023], the data collected for an aircraft engine can include exhaust gas temperature, Mach number, engine spool speeds, pressure altitude, total air temperature, calibrated air speed, oil pressure, oil quantity, sensor information, heater information, fuel flow, engine pressure ratio, flight mode, throttle lever angle, and other suitable data; this includes actual operational parameters of the aircraft engine; [0037], data includes aircraft environmental/operational data such as Mach number, and engine parametric data such as engine spool speeds, the results of legacy EGT normalization were also used as a baseline for comparison, the parameters for each airplane include calibrated air speed, Mach number, pressure altitude, total air temperature, time, EGT, engine pressure ratio, flight mode, oil pressure, oil quantity, oil temperature, pressure sensors, throttle lever angle, fuel flow, bleed actuator position, pack flow, and other various parameters (i.e. expected and actual parameters); [0038], the data provided by legacy or existing manufacturer (i.e. as-manufactured parameters) showed the life of the engine and normalized EGT values; [0024], the data is preprocessed to know when it was collected, where in the system the data is collected, etc. (i.e. the data is fused)).
Lax, Rix, and Schimert are analogous art to the claimed invention since they are from the similar field of forecasting aircraft engine performance and deterioration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the aircraft engine deterioration forecasting method of Lax-Rix with the data/parameters of Schimert to create a forecasting method of aircraft engine deterioration that uses as-manufactured parameters and expected operational parameters of the actual aircraft engine.
	The motivation for modification would have been to create an aircraft engine deterioration forecasting method that uses as-manufactured parameters, expected operating parameters, and actual 

Regarding claim 18,
Lax-Rix-Schimert teach the invention as described in claim 17. Lax-Rix-Schimert further teach: 
determining a maintenance schedule for the aircraft based on the predicted life (Rix, [0199], the system provides alerts or scheduling maintenance interventions for the aircraft engine based on the predicted engine health parameter; [0209], the maintenance management system uses engine health estimates to schedule interventions).

Regarding claim 19,
Lax-Rix-Schimert teach the invention as described in claim 18. Lax-Rix-Schimert further teach: 
the maintenance schedule includes at least one on-wing maintenance (Rix, [0218], the system uses the remaining useful life and maintenance schedule accordingly when an aircraft engine needs swapping or if an engine has reached the end of its life; swapping an engine or removing an engine at the end of its life requires on-wing maintenance operations).

Claims 17-19 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Lax et al. (US 2019/0005826 A1, referred to as Lax), and further in view of Rix et al. (US 2020/0079532 A1, referred to as Rix) and Salapakkam et al. (US 2020/0174457 A1, hereinafter referred to as Salapakkam).

Regarding claim 17,
([0025], optimization methods including models are used to characterize and improve aircraft engine performance):
creating a first fused data set corresponding to a first actual aircraft engine, the first fused data set including actual operating parameters of the actual aircraft engine, the actual operating parameters of the actual aircraft engine including internal aircraft sensor data, and external flight tracking data ([0035], model inputs are data that characterize the aircraft engine, such as throttle position and the state of air entering the engine, as well as ambient conditions based on altitude, a Mach number, and a day temperature of the engine (i.e. actual operating parameters including aircraft sensor data and external flight tracking data); the model outputs can include processed sensor data; the data is fused by being used together in a model);
applying the first fused data set to a forecasting model including at least two sub-models ([0035], model inputs are data that characterize the aircraft engine (i.e. first fused data set); [0049], one or more secondary engine models are employed), 
each of the sub models corresponding to an operating region ([0036], models are based on weather conditions at different locations (i.e. regions) along a flight path; therefore each secondary or sub model would be based on region information and thus correspond to an operating region).
However, Lax does not explicitly teach implementing the aircraft engine in a region corresponding to the sub model having a best predicted life, and that the data set includes at least one as manufactured parameter of the actual aircraft engine, and expected operating parameters of the first actual aircraft engine, 
Rix teaches implementing the aircraft engine in a region corresponding to the sub model having a best predicted life ([0092], an aircraft engine having an engine health index or engine remaining useful life below what would be expected is allocated the more benign set of routes, and vice versa; aircraft engines are implemented in a region where they have a best predicted life).

The motivation for modification would have been to create an aircraft engine optimization model that determines a region for an aircraft engine to fly to give the engine its best predicted life so as to increase overall engine cycles between shop visits, reduce maintenance costs, and reduce material resources from maintenance processes (Rix, [0220]).
	However, Lax-Rix do not explicitly teach the data set includes at least one as manufactured parameter of the actual aircraft engine, and expected operating parameters of the first actual aircraft engine.
	Salapakkam teaches the data set includes at least one as manufactured parameter of the actual aircraft engine, and expected operating parameters of the first actual aircraft engine ([0014], the process is in context of air plane or jet engine parts (i.e. a first aircraft engine); [0019], the model includes data of a component (i.e. first aircraft engine) including as-manufactured data, as-tested data, as-designed data (i.e. expected operating parameters) and as-simulated, as-operated data, and as-serviced data of the component; the model further includes operational data or nominal operating conditions of the component).
Lax, Rix, and Salapakkam are analogous art to the claimed invention since they are from the similar field of forecasting aircraft engine performance and deterioration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the aircraft engine deterioration forecasting method of Lax-Rix with the data/parameters of Salapakkam to create a 
	The motivation for modification would have been to create an aircraft engine deterioration forecasting method that uses as-manufactured parameters, expected operating parameters, and actual operating parameters of the actual aircraft engine to decreases error in predictions while creating a more effective representation of the aircraft engine status.

Regarding claim 18,
Lax-Rix-Salapakkam teach the invention as described in claim 17. Lax-Rix-Salapakkam further teach: 
determining a maintenance schedule for the aircraft based on the predicted life (Rix, [0199], the system provides alerts or scheduling maintenance interventions for the aircraft engine based on the predicted engine health parameter; [0209], the maintenance management system uses engine health estimates to schedule interventions).

Regarding claim 19,
Lax-Rix-Salapakkam teach the invention as described in claim 18. Lax-Rix-Salapakkam further teach: 
the maintenance schedule includes at least one on-wing maintenance (Rix, [0218], the system uses the remaining useful life and maintenance schedule accordingly when an aircraft engine needs swapping or if an engine has reached the end of its life; swapping an engine or removing an engine at the end of its life requires on-wing maintenance operations).
Response to Arguments
Applicant's arguments filed 06/10/2021 regarding the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues the claims are not directed to an abstract idea. Applicant also argues the claims are patent eligible because they integrate the allegedly abstract idea into a practical application. 
However, Examiner respectfully disagrees. The claims are directed to the abstract idea of predicting aircraft engine deterioration based on the expected operating parameters and the actual operating parameters. An aircraft engine mechanic can predict engine deterioration in their mind based on their knowledge of expected operating parameters and the actual operating parameters of the aircraft engine. Additionally, the abstract idea is not integrated into a practical application.
The additional element of creating a first fused data set corresponding to a first actual aircraft engine, the first fused data set including at least one as manufactured parameter of the actual aircraft engine, expected operating parameters of the first actual aircraft engine, and actual operating parameters of the actual aircraft engine, the actual operating parameters of the actual aircraft engine including internal aircraft sensor data, and external flight tracking data, is merely data gathering for fusing data which is insignificant extra-solution activity and is a well-understood, routine, and conventional activity. See MPEP 2106.05(g) and see Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754 (consulting and updating an activity log; receiving or transmitting data over a network).
The additional element of a recurrent neural network based algorithm is generally “applied” to a data set since it is merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The generation and use of a predictive model is merely “applied” to the data.
Accordingly, even in combination the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Applicant's arguments filed 06/10/2021 regarding the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Claim 1 recites: A method for forecasting aircraft engine deterioration comprising: 
creating a first fused data set corresponding to a first actual aircraft engine, the first fused data set including at least one as manufactured parameter of the actual aircraft engine, expected operating parameters of the first actual aircraft engine, and actual operating parameters of the actual aircraft engine, the actual operating parameters of the actual aircraft engine including internal aircraft sensor data, and external flight tracking data; and 
predicting an expected engine deterioration of the first actual engine based on the expected operating parameters and the actual operating parameters of the first actual aircraft engine by applying the first fused data set to a forecasting model, wherein the forecasting model is a recurrent neural network based algorithm, and the recurrent neural network based algorithm is trained via a plurality of second fused data sets corresponding to actual aircraft engines.
Applicant argues Schimert and Orhan do not teach “at least one as manufactured parameter of the actual aircraft engine”. Applicant argues an as manufactured parameter is defined in the specification as being the actual manufactured component, meaning the as-manufactured parameter uses the actual resultant component dimension instead of the intended component dimension. Applicant states “technical parameters” does not relate to the physical shape or dimensions of any component(s) within the engine at all, much less relating to the actual manufactured dimensions of the component. 
However, examiner respectfully disagrees. Schimert-Orhan teach at least one as manufactured parameter of the actual aircraft engine, expected operating parameters of the first actual aircraft engine, and actual operating parameters of the actual aircraft engine ([0023], the data collected for an aircraft engine can include exhaust gas temperature, Mach number, engine spool speeds, pressure altitude, total air temperature, calibrated air speed, oil pressure, oil quantity, sensor information, heater information, fuel flow, engine pressure ratio, flight mode, throttle lever angle, and other suitable data; this includes actual operational parameters of the aircraft engine; [0037], data includes aircraft environmental/operational data such as Mach number, and engine parametric data such as engine spool speeds, the results of legacy EGT normalization were also used as a baseline for comparison, the parameters for each airplane include calibrated air speed, Mach number, pressure altitude, total air temperature, time, EGT, engine pressure ratio, flight mode, oil pressure, oil quantity, oil temperature, pressure sensors, throttle lever angle, fuel flow, bleed actuator position, pack flow, and other various parameters (i.e. expected and actual parameters); [0038], the data provided by legacy or existing manufacturer (i.e. as-manufactured parameters) showed the life of the engine and normalized EGT values; [0024], the data is preprocessed to know when it was collected, where in the system the data is collected, etc. (i.e. the data is fused)). Applicant’s specification states “as-manufactured engine parameters (i.e. the actual manufactured component details)” in paragraph [0066] which is exemplary language and not an explicitly defined meaning. Therefore, examiner is interpreting the as-manufactured parameters as any data provided by the manufacturer or in the alternative as data that is part of the operational performance of the machine, i.e. operational parameters of the aircraft are evidence that the aircraft is operated as-manufactured  (Schimert, [0038]). Applicant’s statement regarding “technical parameters” is not relevant to the recited claims since applicant is mistaking a component parameter with an as-manufactured parameter. Component parameters are not claimed and are therefore not relevant. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Component parameters) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Thus, Schimert-Orhan provides as-manufactured parameters (Schimert, [0038], data is provided by legacy or existing manufacturer (i.e. as manufactured parameters)). 
Claim 1 remains rejected over Schimert and Orhan. Claim 17 includes the as-manufactured parameter of claim 1 and remains rejected over Lax, Rix, and Schimert. Dependent claims 2-16, 18 and 19 remain rejected. Additionally, claims 17-19 are rejected over Lax, Rix, and Salapakkam.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ellis et al. (US 2018/0067480 A1): Ellis teaches determining a cost-improved set of control commands for an aircraft based on at least deterioration costs. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664